SCHEDULE ONE
LICENSE AGREEMENT


Licensed Technologies for exclusive use within the territories defined under the
License Agreement


This Agreement (this “Agreement”), effective as of September 1, 2011 (the
Effective Date"), summarizes the intentions and mutual understandings of and
between FUTENCO AG  (“NEWCO”) of  ______________________________ and CLENERGEN
CORPORATION (CLENERGEN) of 3753 Howard Hughes Parkway, Suite 200, Las Vegas, NV
89169, USA . NEWCO and CLENERGEN are hereafter collectively referred to as the
“Parties” or individually as the “Party.”


This Agreement will confirm the desire of the Parties regarding working together
to develop renewable energy opportunities in various global markets. All Parties
will retain their independent entities and hereby agree to work expeditiously
and in good faith toward the successful completion of this agreement between the
Parties, referred to as the (“Agreement”) and all agreements and transactions
contemplated thereby.


Now, therefore, in recognition of the value inherent in the Parties’ respective
businesses and the complementary natures of their specific capabilities, the
Parties agree to enter into this agreement.


Terms of Agreement:


 
1.
CLENERGEN shall grant FUTENCO AG  the licenses of any Intellectual Property (IP)
held by CLENERGEN, and without limitation  including:



 
a.
EXCLUSIVE RIGHTS to a  license of any IP currently held by CLENERGEN in the
following territories:

 
i.
Ghana

 
ii.
Guyana

 
iii.
Philippines



 
b.
FIRST RIGHTS OF REFUSAL to an exclusive license of any IP currently held by
CLENERGEN of which licensing fees, royalties and or equity participation will be
mutually agreed upon between the parties on a project by project basis. In the
event that no projects are implemented within the next 12 month period, such
first rights of following territories will be cancelled.

c.
 
i.
Saipan

 
ii.
Guam

 
iii.
Brazil

 
iv.
Bahamas

 
v.
Dominican Republic

 
vi.
Haiti

 
vii.
Puerto Rico

 
 
 

--------------------------------------------------------------------------------

 
 
 
d.
EXCLUSIVE DISTRIBUTION RIGHTS for the distribution of any and all IP held by
CLENERGEN  in the following territories:



 
i.
Ghana

 
ii.
Guyana

 
iii.
Philippines



 
e.
FIRST RIGHTS OF REFUSAL exclusive distribution rights  of any IP currently held
by CLENERGEN of which licensing fees, royalties and or equity participation will
be mutually agreed upon between the parties on a project by project basis. In
the event that no projects are implemented within the next 12 month period, such
first rights of following territories will be cancelled.



 
i.
United States

 
ii.
Japan

 
iii.
South Korea

 
iv.
Saipan

 
v.
Guam

 
vi.
Brazil

 
vii.
Bahamas

 
viii.
Dominican Republic

 
ix.
Haiti

 
x.
Puerto Rico



 
f.
EXCLUSIVE RIGHTS to  IP held by CLENERGEN in the above territories shall include
but not be limited to

 
g.
:

 
i.
The supply of high yielding bamboo saplings (“bamboo”) produced from tissue
culture and shipped as net potted plants that are identical in character,
asexual, non evasive, disease free at origin, non flowering and with a lifespan
of 50 years. The price per sapling supplied in net potted plants will be
supplied at cost plus 30% markup.

 
ii.
The supply of a  variety of Melia dubia saplings produced from cuttings and
shipped as net potted plants, which can be harvested within  24 months from the
date of planting and re-grow from their stub for up to 4 cycles before
replanting. The price per sapling supplied in net potted plants will be supplied
at cost plus 30% markup

 
iii.
The right to all improved strains and/or mother stock to the bamboo, Melia dubia
and Marjestica.

 
iv.
The rights to new varieties of bamboo and Melia dubia produced from
polyploidisation supplied and intellectual property and breeding rights for use
within the licensed territories.

 
v.
All planting materials and fertilisers/pesticides will be supplied at invoiced
cost price. Any and all discounts Clenergen receives from suppliers will be
passed onto licensor.

 
 
 

--------------------------------------------------------------------------------

 
 
 
vi.
The right to other species of tree or grass that Clenergen develops as an energy
crop.

 
vii.
Access to all due diligence documentation pertaining to agronomy and
technologies used by Clenergen for conversion of wood chips to energy and other
products.

 
viii.
The right to use bamboo, Melia dubia and/or Marjestica as fuel for  gasification
biomass power plants supplied by Ankur gasifiers along with manufacturing rights
within the licensed territories as provided by the technology supplier.

 
ix.
The supply of Ankur gasifiers and exclusive territorial  rights to use
of             Ankur Gasifiication power plants in all all territories listed in
section 1a. and 1b. The Equipment will be supplied at cost plus 15% mark up
(exlusive of applicable taxes.

 
x.
The right to use bamboo, Melia dubia and/or Marjestica as fuel for Envergent’s
Rapid Thermal Processing Technology for producing Pyrolysis oil for use/sale to
third parties within the licensed territories, inclusive of all test data and
due diligence/verification  documentation.

 
xi.
The right to license any and all future renewable conversion technologies that
may be developed and used by Clenergen in the future.

 
xii.
The right to use bamboo, Melia dubia and/or Marjestica as fuel for  producing
wood pellets for use/sale to third parties within the licensed territories,
inclusive of all test data and due diligence/verification  documentation.

 
xiii.
Nursery, Plantation Management, Scientific training services, which will be
billed at cost.



 
xiv.
The supply of Agri Extension kit (1 Hectare = 1 Kit) at a cost price of $150.00
per box, including agronomy manual and one (1) full time nursery/plantation
manager per 100 boxes shipped, anywhere in the licensed territories.



 
xv.
The use of Clenergen brand marketing materials branded for distribution by
licensor, subject to pre-approval and strict guidelines of Clenergen
Corporation, At all times the NEWCO will adhere to the branding specifications
and procedures of CLENERGEN..



ADDITIONAL ITEMS


 
1.
Additional Obligations of the Parties
 
1.1           The Parties represent to each other the absence of any pending or
threatened litigation; proceeding or investigation that challenges or seeks to
restrain or prohibit the transactions contemplated herein or shall obtain other
relief in connection therewith.



 
2.
CONDUCT OF BUSINESS. Except as set forth in this Agreement, from the date hereof
until the Closing Date or the termination of this Agreement, the Parties will
conduct each of their existing businesses in its normal and ordinary course.

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.
NOTICES. All notices or other information deemed required or necessary to be
given to any of the Parties shall be given at the following addresses via
certified mail and fax transmittal to the aforesaid addresses.



 
4.
FORCE MAJURE. Neither Party shall be deemed to be in breach or default of the
Agreement as the result of any delay or nonperformance that is caused by flood,
fire, storm, earthquake, or other act of god, war acts of the public enemy,
riot, civil disturbance, strike, network outage, lockout or labor dispute,
provided that the party whose performance is affected shall provide prompt
written notice of delay or non-performance to the other Party and shall use
commercially reasonable efforts to minimize the impact of the such delay or
non-performance on the other Party.



 
5.
GOVERNING LAW AND JURISDICTION.  The Agreement will be governed by the laws of
Germany.  For disputes arising out of the Agreement, the Parties will consent to
the jurisdiction of the local courts located in Frankfurt, Germany.





 
6.
CONFIDENTIALITY.  The Parties hereto agree that they will not at any time during
the Term of this Agreement, without the prior written consent of each of the
Parties, disclose the existence of, or the terms and conditions set forth in
this Agreement unless otherwise required by law or regulation.  In addition, all
information shared by the Parties with each other pursuant to this Agreement
shall be presumed confidential and proprietary and each Party hereby agrees to
maintain all such information in confidence.  Only those individuals and
representatives of the Parties or prospective investors in the newly formed
entity, and its respective legal and financial advisors, with a need to know and
for the sole basis of advising the respective Parties concerning the
transactions contemplated hereby, shall be permitted to receive knowledge of the
information contained herein.  Information that is or becomes generally
available or known to the public through no fault of the Parties, is
subsequently disclosed by a Party to this Agreement to a third party that is not
also under any obligation of confidentiality, or is required to be disclosed
pursuant to a judicial process, government investigation, legal proceeding or
other similar process shall not be considered confidential for the purposes of
this Agreement.
 
The Parties hereby agree not to circumvent one another by directly contacting
third parties introduced by the other relating to the transactions contemplated
by the parties without the express written consent of the Disclosing Party



 
7.
COUNTERPARTS. This Agreement may be executed in any number of counterparts and
each counterpart shall be deemed to be an original instrument, but all of such
counterparts together shall constitute but one agreement.



 
8.
OTHER TERMS.  The Agreement will include other standard terms as the Parties
mutually agree.

 
 
 

--------------------------------------------------------------------------------

 
 
 
9.
ENTIRE AGREEMENT. This Agreement shall operate as the definitive binding
agreement and shall supersede and replace all prior or contemporaneous
communications (written or oral) between the Parties and their representatives
and may only be modified or amended by a writing signed by the Parties.  This
Agreement contains the sole and entire agreement and understanding of the
Parties with respect to the entire subject matter hereof and any and all prior
discussions, negotiations, agreements, communications and understandings related
hereto are hereby merged herein. No representations, or otherwise, expressed or
implied, other than those contained herein have been made by any Party hereto.



 
FUTENCO AG:
 
CLENERGEN CORPORATION:
          By: /s/ Jan Malkus   By: /s/ MLM Quinn            Print:       
Print: 
Mark Quinn, CEO
          Date:  5.9.2011   Date:   5th September, 2011


 
 
 

--------------------------------------------------------------------------------

 